DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant asserts that the added language distinguishes over Brooks. Examiner has considered the arguments but respectfully disagrees.
An HTSU is defined in the specification as an experimental unit—and according to claim 1, they are defined “based on the temporal reach data and the spatial reach data.” The temporal reach data relates to the period of time over which content may influence behavior, and the spatial reach data relates to the region where an action will likely be taken in response to the content.
An HTSU is thus an abstract, spatial-temporal unit that is used in the analysis of behavior in response to content.  Brooks teaches this type of analytic element used to determine the effects of advertising on customer. For example in paragraph 64, in the context of identifying (and thereby avoiding) between-location confounds, Brooks defines one element as a dealership near a workplace, early in the day and the second element as a different dealership near home at night. Ads are shown at these locations, and the effects are determined by analysis using those spatial-temporal categories, which are analagous to the recited HTSUs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al., US 2009/0012927.

Regarding claims 1 and 15, Brooks teaches a computer-implemented method for controlling the display of content on a plurality of content delivery channels to mitigate potential confounds, comprising:
receiving temporal reach data for each content delivery channel, wherein the temporal reach data relates to the period of time over which content may influence behavior of a content recipient [Figs. 4D, 6A, paras. 64, 83, 113, 119];
receiving spatial reach data for each content delivery channel, wherein the spatial reach data relates to the region in which the content recipient will likely take action after receiving content from the content delivery channel [a region in which a recipient will likely take action reads on the areas described in Brooks, such as proximate dealerships or within a store, mall, or city.  By definition these are areas where the shopper would likely purchase.  Further, the broad formulation "related to" does not meaningfully limit the spatial data to any specific definition; the spatial data thus reads on Brooks, paras. 83, 104, 105, 117, 118];
defining at a plurality of hierarchical temporal-spatial units (HTSUs) based on the temporal reach data and the spatial reach data [a time-slot sample at a given display is a temporal spatial unit, paras. 70, 83, 84, 110, 111, 159, 160]; wherein at least two of the plurality of the HTSUs are spatially separated [e.g. dealership near work is spatially separate from dealership near home, para. 64; see Response to Arguments above].
receiving content data comprising information about a plurality of different pieces of content [content can be described as appropriate for certain audiences, intended (or not) to influence purchasing, associated optimization or blocking factors, etc., paras. 75, 76, 93, 99, 100, 101, 106, 108, 167, 171];
receiving confound data for at least some of the plurality of different pieces of content, wherein confound data includes data about which pieces of content are being compared against one another [Figs. 9D, 9E, 10N-10P, paras. 156, 159, 160, 275-280, 296];
using a processor of a computer, assigning the plurality of different pieces of content to the plurality of content delivery channels, wherein the plurality pieces of content are assigned such that two pieces of content being compared against one another are not assigned one of the plurality of HTSUs [compared content is not played within sample time-slot sample, paras. 159, 160];
distributing the content to the plurality of channels [paras. 64, 65, 71, 100, 117, 118].

Regarding claim 2, Brooks teaches a method further comprising:
causing the selected content to be displayed on the channel for content delivery consistent with the content assignment [display of content, paras. 64, 65, 71, 100, 117, 118].

Regarding claim 3, Brooks teaches a method further comprising: receiving response data indicative of the effects of the displayed content [e.g. sales data, para. 111, 125, 190].

Regarding claim 4, Brooks teaches a method further comprising: determining the effectiveness of the displayed content [e.g. Fig. 2A, para. 190].

Regarding claim 5, Brooks teaches a method wherein determining comprises thinning the response data to create a subset of response data that are unconfounded by spatial and temporal carryover effects [Fig. 4A, paras. 63, 83-85, 110 et seq.].

Regarding claim 6, Brooks teaches a method wherein analyzing the subset of response data using statistical computing rules [Figs. 5, 8C, 9C, paras. 79, 84-86, 107].

Regarding claim 7, Brooks teaches a method, further comprising: receiving behavior data within the response area of the HTSU during at least a portion of the response duration [e.g., paras. 83, 84, 110].

Regarding claim 8, Brooks teaches a method wherein the collecting of behavior data is associated with a location other than the location associated with the presenting of the displayed content [e.g. para. 104, describing a purchase at one dealership after seeing an ad at another.  This also reads on displaying digital signage within a store aisle, and then collecting purchase data at the register, or seeing an ad on a mobile phone then purchasing in-store.  See e.g. paras. 93, 227, 260].

Regarding claim 9, Brooks teaches a method, further comprising: parsing the received effectiveness data by dividing it up by the time [e.g. morning vs. evening, para. 86] and location [low SES vs. high SES dealerships, para. 106] and types of content being displayed [e.g. whether it features a male or female, para. 188].

Regarding claims 10 and 16, Brooks teaches a method and system wherein the content delivery channel comprises fixed-location digital displays, digital billboards, mobile devices, or web pages [Fig. 11A, paras. 93, 299].

Regarding claim 11, Brooks teaches a method wherein the response duration is computed by doubling the data that defines the temporal reach data [doubling the maximum 95% duration, para. 110].

Regarding claim 12, Brooks teaches a method wherein response data is collected during the second half of the response duration [e.g., collection during the end portion of time slot, para. 84. Note however that this limitation does not require that data is only collected in the second half or any other specific time, merely that some data is collected at some point in the second half of the period].

Regarding claim 13, Brooks teaches a method wherein the content comprises rendered files [e.g. video clips, paras. 284, 299], instructions for procedural generation of content, rules constraining content creation, or elements for use in content creation or percentages of play for content pieces.

Regarding claim 14, Brooks teaches a method wherein the content is assigned using randomization constraint data that reference the content in other experimental units to implement balancing and counterbalancing [paras. 81, 87, 123, 131, 143, 159-162].

Regarding claim 17, Brooks teaches a method further comprising sensors, communicatively coupled to the processor, for collecting behavior data [sensors, para. 113, 115, 117, 227, 319].

Regarding claim 18, Brooks teaches a method wherein the sensors for collecting behavior data are located at 5 locations other than those associated with the content delivery channel [e.g. when customer views ad at one location (channel), then purchases (generating behavior data) at another location, paras. 64, 104].

Regarding claim 19, Brooks teaches a method wherein the processor is further configured to execute instructions that cause the processor to receive behavior-related data associated with the HTSU, and parse the data based on the location of the HTSU and the time that the content was displayed and the behavior data was collected [recited parsing reads on many steps in Brooks, as it merely requires that the data be analyzed in some way, including spatial and time data, e.g. step 52, Fig. 5, 7G-J, 8D, 9E, Figs. 2A, 2B, paras. 123-125, 190, 212].

Regarding claim 20, Brooks teaches a method wherein the sensors for collecting behavior data comprise intermediate variable sensors that are particular to the content delivery channel [e.g. sensors to detect whether product is picked up, paras. 115, 227, 319], and ultimate variable sensors configured to measure a variable influenced by a plurality of content delivery channels [POS system measures sales, paras. 111, 319, 117].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R NEWLIN/Examiner, Art Unit 2424